— In an action to enforce two oral agreements, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Orgera, J.), dated September 22, 1983, as, upon granting reargument, adhered to its original determination which dismissed the complaint. H Order affirmed insofar as appealed from, with costs. H The oral agreements sought to be enforced here could not be performed within the lifetime of the parties’ mother and are therefore unenforceable under the Statute of Frauds (see General Obligations Law, § 5-701, subd a, par 1; Meltzer v Koenigsberg, 302 NY 523). Lazer, J. P., Mangano, O’Connor, and Brown, JJ., concur.